INLAND REAL ESTATE CORPORATION
2005 EQUITY AWARD PLAN

 

SECTION 1.   Purpose; Definitions.

 

The purpose of the Inland Real Estate Corporation 2005 Equity Award Plan (the
“Plan”) is to enable Inland Real Estate Corporation (the “Company”) to attract,
retain and reward officers, employees and directors of the Company and its
Affiliates (as defined below) by offering them equity or equity-based
incentives.

 

For purposes of the Plan, the following initially capitalized terms shall have
the following meanings:

 

“Affiliate” means any entity (other than the Company) that is designated by the
Board as a participating employer under the Plan.

 

“Award” means any award of Stock Options, Share Appreciation Rights, Restricted
Shares, Deferred Shares, Share Purchase Rights or Other Share-Based Awards under
the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided by resolution of the Committee: (i)
“Cause” as defined in any Individual Agreement to which the participant is a
party; or (ii) if there is no such Individual Agreement or if it does not define
“Cause,” “Cause” shall mean: (A) conviction of the participant for committing a
felony under federal or state law; (B) dishonesty in the course of fulfilling
the participant’s employment duties; (C) willful and deliberate failure on the
part of the participant to perform the participant’s employment duties in any
material respect; or (D) prior to a Change in Control, any other events or
actions as shall be determined by the Committee. The Committee shall, unless
otherwise provided in an Individual Agreement with the participant, have the
sole discretion to determine whether “Cause” exists for purposes of this Plan,
and its determination shall be final.

 

“Change in Control” has the meaning set forth in Section 12(b) hereof.

 

“Change in Control Price” has the meaning set forth in Section 12(c) hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute thereto.

 

“Committee” means the compensation committee of the Board or any other committee
authorized by the Board to administer the Plan; provided that all of the members
of that committee are Independent Directors.

 

“Company” means Inland Real Estate Corporation, a Maryland corporation, or any
successor corporation or entity.

 

“Deferred Shares” means an award of the right to receive Shares pursuant to
Section 8 hereof.


“Disability” means a permanent and total disability as defined in Section
22(e)(3) of the Code or any successor section thereto.

 

“Dividend Equivalent” means the cash, Shares, other Awards or other property
equal in value to dividends paid by the Company with respect to a Dividend
Equivalent Right.

 

“Dividend Equivalent Right” has the meaning set forth in Section 10(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of a given date (in order of applicability): (i)
the closing price of a Share on the national securities exchange on which the
Shares are then trading on the day immediately prior to such date, or if Shares
were not traded on the day previous to such date, then on the next preceding
trading day during which a sale occurred; or (ii) if Shares are not traded on a
national securities exchange but are quoted on NASDAQ or any successor quotation
system: (A) the last sale price (if Shares are then listed as a National Market
Issue under the NASD National Market System); or (B) if Shares are not then so
listed, the mean between the closing representative bid and asked prices for
Shares on the day prior to such date as reported by NASDAQ or any successor
quotation system; or (iii) if Shares are not publicly traded on a national
securities exchange nor quoted on NASDAQ or any successor quotation system, the
mean between the closing bid and asked prices for Shares, on the day prior to
such date, as determined in good faith by the Committee; or (iv) if Shares are
not publicly traded, the fair market value of a share as determined in good
faith by the Committee.

 

“Incentive Stock Option” means any Stock Option intended to be, that is
designated as, and that otherwise qualifies as, an “Incentive Stock Option”
within the meaning of Section 422 of the Code or any successor section thereto.

 

“Independent Director” has the meaning set forth in Section 162(m) of the Code
(or any successor section thereto) and the regulations promulgated thereunder.

 

“Individual Agreement” means an employment or similar agreement between a
participant and the Company or an Affiliate.

 

“Non-Employee Director” has the meaning set forth under Section 16 of the
Exchange Act or any successor section thereto.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Other Share-Based Awards” means an award granted pursuant to Section 10 hereof
that is valued, in whole or in part, by reference to, or is otherwise based on,
Shares.

 

“Plan” means the Inland Real Estate Corporation 2005 Equity Award Plan, as may
be amended, restated or modified from time to time.

 

“Retirement” means retirement from active employment with the Company or an
Affiliate.

 

“Restricted Shares” means an award of Shares that is granted pursuant to Section
7 hereof and is subject to restrictions.

 

“Section 16 Participant” means a participant under the Plan who is subject to
Section 16 of the Exchange Act or any successor section thereto.

 

“Share Appreciation Right” means an award of a right to receive an amount from
the Company that is granted pursuant to Section 6 hereof.

 

“Shares” means shares of the Company’s common stock, par value $0.01 per share.

 

“Stock Option” or “Option” means any option to purchase Shares (including
Restricted Shares and Deferred Shares, if the Committee so determines) that is
granted pursuant to Section 5 hereof.

 

“Share Purchase Right” means an award of the right to purchase Shares that is
granted pursuant to Section 9 hereof.

 

“The Inland Real Estate Group of Companies” means the marketing name for a group
of separate legal entities that are either subsidiaries of the same entity,
affiliates of each other, share some common ownership or were previously
sponsored by Inland Real Estate Investment Corporation.

 

“Triggering Event” means a merger, a business combination, a sale of the Company
of substantially all (i.e., 90% or more) of the assets of the Company, or a
transaction which is substantially similar to any of the foregoing if the
Company does not survive the consummation of such transaction.

 

SECTION 2.   Administration.

 

The Plan shall be administered by the Committee; provided that the Plan shall be
administered by the Board if, and only to the extent that, a Committee does not
exist.  The Committee shall have full power to interpret and administer the Plan
and full authority to select the participants to whom Awards will be granted,
including the authority to determine the type and amount of any Award to be
granted, the consideration, if any, to be paid for any Award, the timing of any
Award, the terms and conditions of any Award, and the terms and conditions of
any agreements that will be entered into with a participant in connection with
any Award. As to the selection of and grant of Awards to participants who are
not executive officers of the Company or an Affiliate, or Section 16
Participants, the Committee may delegate its responsibilities to members of the
Company’s management in any manner consistent with applicable law.

 

The Committee shall have the authority to adopt, alter and repeal rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
necessary, appropriate or advisable; to interpret the terms and provisions of
the Plan and any Award issued under the Plan (and any agreement relating
thereto); to direct employees of the Company or any of its advisors to prepare
any materials or perform any analyses that the Committee deems necessary,
appropriate or advisable; and otherwise to supervise the administration of the
Plan.

 

Any interpretation or administration of the Plan by the Committee, and all
actions and determinations of the Committee with respect to the Plan, shall be
final, binding and conclusive on the Company, its stockholders, Affiliates, all
participants in the Plan, their respective legal representatives, successors and
assigns, and all persons claiming under or through any of them. No member of the
Board or of the Committee shall incur any liability for any action taken or
omitted, or any determination made, in good faith in connection with the Plan.

 

SECTION 3.   Shares Subject to the Plan.

 

(a)        Aggregate Shares Subject to the Plan. Subject to adjustment as
provided in Section 3(c) hereof, the total number of Shares reserved and
available for Awards under the Plan is 2.5 million.

 

(b)        Forfeiture or Termination of Awards of Shares. If any Shares subject
to any Award granted hereunder are forfeited or an Award otherwise terminates or
expires without the issuance of Shares, the Shares subject to that Award shall
again be available for distribution in connection with future Awards under the
Plan as set forth in Section 3(a), unless the participant who had been awarded
those forfeited Shares or the expired or terminated Award has theretofore
received dividends or other benefits of ownership with respect to those Shares.
For purposes of this Section 3(b), a participant shall not be deemed to have
received a benefit of ownership with respect to any Shares by the exercise of
voting rights, or by the accumulation of dividends that are not realized because
of the forfeiture of the Shares or the expiration or termination of the related
Award without issuance of the Shares.

 

(c)        Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Shares, any adjustments necessary to give effect to the change shall be made to
the aggregate number of Shares reserved for issuance under the Plan, to the
number and option price of Shares subject to outstanding Options, to the number
and purchase price of Shares subject to outstanding Share Purchase Rights, to
the number of outstanding Share Appreciation Rights, to the number of underlying
Shares on which any Dividend Equivalent Rights will be based, and to the number
of Shares subject to Restricted Share Awards, Deferred Share Awards and any
other outstanding Awards granted under the Plan as may be approved by the
Committee, in its sole discretion; provided that the number of Shares subject to
any Award shall always be a whole number and any fractional Shares shall be
eliminated in the manner determined by the Committee.

(d)        Annual Award Limit. No participant may be granted Stock Options or
other Awards under the Plan with respect to an aggregate of more than 250,000
(subject to adjustment as provided in Section 3(c) hereof) during any calendar
year.

 

SECTION 4.   Eligibility.

 

Awards may be made from time to time to those officers, employees and directors
who are designated by the Committee, in its sole and exclusive discretion, as
participants under the Plan. Eligible participants may include, but shall not be
limited to, officers, employees and directors of the Company and any Affiliate;
provided that Stock Options intended to qualify as Incentive Stock Options shall
be granted only to participants while actually employed by the Company or an
Affiliate. The Committee may grant more than one Award to the same participant.
No Award shall be granted to any participant during any period of time that the
participant is on a leave of absence. Awards granted to directors of the
Company, which may include members of the Committee, must be ratified by a
majority of the Board.

 

SECTION 5.   Stock Options.

 

(a)        Grant. Stock Options may be granted alone, in addition to or in
tandem with other Awards or cash awards made outside the Plan. The Committee
shall determine the participants to whom, and the time or times at which, grants
of Stock Options will be made, the number of Shares that may underlie each Stock
Option, and the other terms and conditions of the Stock Options in addition to
those set forth in Sections 5(b) and 5(c) hereof. Any Stock Option granted under
the Plan shall be in such form as the Committee may from time to time approve
and shall be either: (i) an Incentive Stock Option; or (ii) a Non-Qualified
Stock Option.  Subject to Section 5(c) hereof, the Committee may grant Incentive
Stock Options, Non-Qualified Stock Options or both types of Stock Options to any
one participant.

 

(b)        Terms and Conditions. Options granted under the Plan shall be
evidenced by an agreement (“Option Agreements”) and shall be subject to the
terms and conditions contained therein to the extent not inconsistent with the
Plan including:

 

(i)         Exercise Price.  The exercise price per Share issuable under a
Non-Qualified Stock Option or an Incentive Stock Option shall be determined by
the Committee at the time of grant and shall be not less than 100% of the Fair
Market Value of the Shares at the date of grant (or, with respect to an
Incentive Stock Option, 110% of the Fair Market Value of the Shares at the date
of grant in the case of a participant who at the date of grant owns Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or subsidiary corporations or entities as
determined under Sections 424(d), (e) and (l) of the Code (or any successor
sections thereto)).

 

(ii)        Option Term. The term of each Stock Option shall be determined by
the Committee and may not exceed ten years from the date the Option is granted
(or, with respect to an Incentive Stock Option, five years in the case of a
participant who at the date of grant owns Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or subsidiary corporations or entities as determined under Sections 424(d), (e)
and (l) of the Code (or any successor sections thereto)).

 

(iii)       Exercise. Stock Options shall be exercisable at such time or times
as determined by the Committee at or after the date of grant; provided, however,
that except as provided in Section 5(b)(6) and Section 13 hereof and unless
otherwise determined by the Committee at or after the date of grant, no Stock
Option shall be exercisable prior to six months and one day following the date
of grant. If any Stock Option is exercisable in installments or only after
specified exercise dates, the Committee may waive, in whole or in part, the
installment exercise provisions, and may accelerate any exercise date or dates,
at any time at or after the date of grant, based on any factor the Committee
shall determine in its sole discretion.

 

(iv)       Method of Exercise. Subject to any installment exercise provisions
that apply with respect to any Stock Option and the provisions of Section
5(b)(3) hereof, a Stock Option may be exercised by the holder thereof in whole
or in part, at any time during the Option period, by giving to the Company
written notice of exercise specifying the number of Shares to be purchased.  The
notice shall be accompanied by payment in full of the aggregate exercise price
of the Shares for which the Option is exercised, in cash, Shares, check or any
other form as the Committee may accept. The value of each Share surrendered or
withheld shall be equal to 100% of the Fair Market Value of the Shares on the
date the option is exercised.

 

No Shares shall be issued upon exercise of an Option until full payment of the
aggregate exercise price has been received by the Company. Except in connection
with the tandem award of Dividend Equivalent Rights a participant shall not have
rights to dividends or any other rights of a stockholder with respect to any
Shares underlying an Option unless and until the participant has given written
notice of exercise, has paid the aggregate exercise price, has given, if
requested, the representation described in Section 15(a) hereof, and the Shares
have been issued to the participant.

 

(v)        Non-Transferability of Options. No Stock Option shall be transferable
by any participant other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order (as defined in the Code or
the Employment Retirement Income Security Act of 1974, as amended) except that,
if so provided in the Option Agreement, the participant may transfer the Option,
other than an Incentive Stock Option, during the participant’s lifetime to one
or more members of the participant’s family, to one or more trusts for the
benefit of one or more of the participant’s family, to a partnership or
partnerships of members of the participant’s family, or to a charitable
organization as defined in Section 501(c)(3) of the Code (or any successor
section thereto); provided that no consideration is paid for the transfer and
the transfer would not result in the loss of any exemption under Rule 16b-3 of
the Exchange Act with respect to the Option. The transferee of an Option will be
subject to all restrictions, terms and conditions applicable to the Option prior
to its transfer, except that the Option will not be further transferable by the
transferee other than by will or by the laws of descent and distribution.

 

(vi)       Terminationof Employment.

 

(1)        Termination by Death. Subject to Sections 5(b)(3) and 5(c) hereof, if
any participant dies while employed by the Company or an Affiliate, then any
Stock Option held by that participant may thereafter be exercised for a period
of two years (or with respect to an Incentive Stock Option, for a period of one
year) from the date of death. Notwithstanding the foregoing, in no event will
any Stock Option be exercisable after the expiration of the stated option period
of the Option. The balance of any unexercised Stock Option shall be forfeited if
not exercised within two years (or one year with respect to Incentive Stock
Options) from the date of death.

 

(2)        Termination by Reason of Disability. Subject to Sections 5(b)(3) and
5(c) hereof, if a participant’s employment with the Company or an Affiliate
terminates by reason of Disability, any Stock Option held by the participant
shall become immediately and automatically vested and exercisable by the
participant or by the participant’s duly authorized legal representative if the
participant is unable to exercise the Option as a result of the participant’s
Disability, for a period of two years (or with respect to an Incentive Stock
Option, for a period of one year) from the date employment is terminated by
reason of Disability; and if the participant dies within the two year period (or
with respect to an Incentive Stock Option, the one year period), any unexercised
Stock Option held by the participant shall thereafter be exercisable by the
estate of the participant (acting through its fiduciary) for the duration of the
two year period (or one year period in the case of an Incentive Stock Option)
from the date employment is terminated by reason of Disability. Notwithstanding
the foregoing, in no event will any Stock Option be exercisable after the
expiration of the stated option period of the Option. The balance of any
unexercised Stock Option shall be forfeited if not exercised within two years
(or one year with respect to Incentive Stock Options) from the date that
employment is terminated by reason of Disability.

(3)        Termination for Cause. Unless otherwise determined by the Committee
at or after the time of granting any Stock Option, if a participant’s employment
with the Company or an Affiliate terminates for Cause, any unvested Stock
Options will be forfeited and terminated immediately upon termination and any
vested Stock Options held by the participant shall terminate 30 days after the
date employment terminates for Cause. Notwithstanding the foregoing, in no event
will any Stock Option be exercisable after the expiration of the stated option
period of the Option. The balance of any unexercised Stock Option shall be
forfeited if not exercised within 30 days from the date the employment
terminates for Cause.

 

(4)        Other Termination. Unless otherwise determined by the Committee at or
after the date of grant, if a participant’s employment with the Company or an
Affiliate terminates for any reason other than death, Disability, or for Cause,
all Stock Options held by the participant shall terminate three months after the
date employment terminates. Notwithstanding the foregoing, in no event will any
Stock Option be exercisable after the expiration of the stated option period of
the Option. The balance of any unexercised Stock Option shall be forfeited if
not exercised within three months after the date employment terminates.

 

(5)        Leave of Absence.  A leave of absence granted a participant by the
Company or an Affiliate shall not constitute a termination of employment;
provided that, in the case of an Incentive Stock Option, a leave of absence of
more than 90 days will be viewed as a termination of employment unless continued
employment is guaranteed by contract or applicable law.

 

(c)        Incentive Stock Options. Notwithstanding Sections 5(b)(5) and (6)
hereof, an Incentive Stock Option shall be exercisable by (i) a participant’s
authorized legal representative (if the participant is unable to exercise the
Incentive Stock Option as a result of the participant’s Disability) only if, and
to the extent, permitted by Section 422 of the Code (or any successor section
thereto) and (ii) by the participant’s estate, in the case of death, or
authorized legal representative, in the case of Disability, no later than ten
years from the date the Incentive Stock Option was granted (in addition to any
other restrictions or limitations that may apply). Anything in the Plan to the
contrary notwithstanding, no term or provision of the Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, and no discretion or
authority granted under the Plan shall be exercised, so as to disqualify the
Plan under Section 422 of the Code (or any successor section thereto) or,
without the consent of the participants affected, to disqualify any Incentive
Stock Option under Section 422 of the Code (or any successor section thereto).

 

(d)        Buyout Provisions.  The Committee may, at any time, buy out for a
payment in cash, Shares, Deferred Shares or Restricted Shares any Option
previously granted, based on such terms and conditions as the Committee shall
agree in writing with the participant, but no transaction involving a Section 16
Participant shall be structured or effected in a manner that would result in any
liability on the part of the participant under Section 16(b) of the Exchange Act
(or any successor section thereto) or the rules and regulations promulgated
thereunder.

 

SECTION 6.   Share Appreciation Rights.

 

(a)        Grant.  Share Appreciation Rights may be granted in connection with
all or any part of an Option, either concurrently with the grant of the Option
or, if the Option is a Non-Qualified Stock Option, by an amendment to the Option
at any time thereafter during the term of the Option. Share Appreciation Rights
may be exercised in whole or in part at such times and under such conditions as
may be specified by the Committee in the participant’s Option Agreement.

 

(b)        Terms and Conditions. The following terms and conditions will apply
to all Share Appreciation Rights that may be granted in connection with any
Option:

 

(i)         Rights.  Share Appreciation Rights shall entitle the participant,
upon exercise of all or any part of the Share Appreciation Right, to surrender
to the Company, unexercised, that portion of the underlying Option relating to
the same number of Shares as is covered by the Share Appreciation Right (or the
portion of the Share Appreciation Right so exercised) and to receive in exchange
from the Company specified consideration in an amount equal to the excess of (x)
the Fair Market Value on the date of surrender of the Shares covered by the
surrendered portion of the underlying Option minus (y) the exercise price of the
Shares covered by the surrendered portion of the underlying Option. The
Committee may limit the amount that the participant will be entitled to receive
upon exercise of any Share Appreciation Right.

 

(ii)        Surrender of Option.  Upon the exercise of a Share Appreciation
Right and surrender of the related portion of the underlying Option, the Option,
to the extent surrendered, will not thereafter be exercisable. The terms of the
underlying Option shall provide a method by which an alternative Fair Market
Value of the Shares on the date of surrender shall be calculated based on one of
the following: (x) the closing price of the Shares on the national securities
exchange on which the Shares are then traded on the business day immediately
preceding the date of surrender; (y) the highest closing price of the Shares on
the national securities exchange on which the Shares have been traded during the
90 days immediately preceding the Change in Control; or (z) the greater of (x)
and (y).

 

(iii)       Exercise. In addition to any further conditions upon exercise that
may be imposed by the Committee, the Share Appreciation Rights shall be
exercisable only to the extent that the related Option is exercisable, except
that in no event will a Share Appreciation Right held by a Section 16
Participant be exercisable within the first six months after it is awarded even
though the related Option is or becomes exercisable, and each Share Appreciation
Right will expire no later than the date on which the related Option expires. A
Share Appreciation Right may be exercised only at a time when the Fair Market
Value of the Shares covered by the Share Appreciation Right exceeds the exercise
price of the Shares covered by the underlying Option.

 

(iv)       Methodof Exercise. Share Appreciation Rights may be exercised by the
participant giving written notice of the exercise to the Company, stating the
number of Share Appreciation Rights the participant has elected to exercise and
surrendering the portion of the underlying Option relating to the same number of
Shares as the number of Share Appreciation Rights elected to be exercised.

 

(v)        Payment. The manner in which the Company’s obligation arising upon
the exercise of the Share Appreciation Right will be paid will be determined by
the Committee in its sole discretion and shall be set forth in the participant’s
Option Agreement. Except as provided herein, the Committee may provide for
payment in Shares, cash, or a fixed combination of Shares and cash, or the
Committee may reserve the right to determine the manner of payment at the time
the Share Appreciation Right is exercised. Shares issued upon the exercise of a
Share Appreciation Right will be valued at their Fair Market Value on the date
of exercise.

 

SECTION 7.   Restricted Shares.

 

(a)        Grant. Restricted Shares may be issued alone, in addition to or in
tandem with other Awards or cash awards made outside the Plan. The Committee
shall determine the participants to whom, and the time or times at which, grants
of Restricted Shares will be made, the number of Restricted Shares to be
awarded, the price, if any, to be paid for the Restricted Shares, subject to
Section 7(b) hereof, the date or dates upon which Restricted Share Awards will
vest, the period or periods within which those Restricted Share Awards may be
subject to forfeiture, and the other terms and conditions of those Awards in
addition to those set forth in Section 7(b) hereof.  The Committee may condition
the grant of Restricted Shares in any manner determined by the Committee in its
sole discretion.

 

(b)        Terms and Conditions. Restricted Shares awarded under the Plan shall
be subject to the terms and conditions determined by the Committee in its sole
discretion. A participant who is awarded Restricted Shares shall not have any
rights with respect to that Award unless and until the participant has executed
an agreement evidencing the Award in the form approved from time to time by the
Committee, has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of the Award.  In
addition:

 

(i)         The purchase price, if any, for Restricted Shares shall be
determined by the Committee at the time of grant.

(ii)        Awards of Restricted Shares must be accepted by executing a
Restricted Share award agreement and paying the price, if any, that is required
under Section 7(b)(1) hereof.

 

(iii)       Each participant receiving an award of Restricted Shares shall be
issued a stock certificate registered in the name of the participant and bearing
an appropriate legend referring to the terms, conditions and restrictions
applicable to the Award.

 

(iv)       The stock certificates evidencing the Restricted Shares be held in
custody by the Company until the restrictions lapse, and as a condition of any
award of Restricted Shares, the participant shall deliver to the Company a stock
power, endorsed in blank, relating to the Shares covered by that Award.

 

(v)        Subject to the provisions of this Plan and the Restricted Share award
agreement, during a fixed period determined by the Committee commencing with the
date of the Award (the “Restriction Period”), the participant shall not sell,
transfer, pledge, assign or otherwise encumber the Restricted Shares covered by
the Award for the period determined by the Committee (“Minimum Restriction
Period”) unless otherwise determined by the Committee at the time of grant.
Subject to these limitations and the Minimum Restriction Period requirement, the
Committee, in its sole discretion, may provide for the lapse of restrictions in
installments and may accelerate or waive restrictions, in whole or in part,
based on service, performance or such other factors and criteria as the
Committee may determine in its sole discretion.

 

(vi)       Except as provided in this Sections 7(b)(5) through 7(b)(7) hereof,
the participant shall have, with respect to the Restricted Shares awarded, all
of the rights of a stockholder of the Company, including the right to vote the
Shares and the right to receive any dividends paid by the Company with respect
to the Shares.

 

(vii)      All Restricted Shares issued under the Plan (including any Shares
received by participants with respect thereto as a result of stock dividends,
stock splits or any other form of recapitalization) shall be subject to
restrictions on transfer as deemed necessary by the Committee in its sole
discretion.  In order to enforce the restrictions imposed upon any Restricted
Shares, the Committee shall cause a legend or legends to be placed on each
certificate representing the Shares that are subject to the restrictions.  If a
participant makes an election under Section 83(b) of the Code (or any successor
section thereto) to be taxed with respect to the Restricted Shares as of the
date of transfer of the Shares rather than as of the date or dates upon which
the participant would otherwise be taxable under Section 83(a) of the Code (or
any successor section thereto), the participant shall deliver a copy of the
election to the Company immediately after filing the election with the Internal
Revenue Service.

 

(viii)      Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or an Affiliate terminates by reason of death, any Restricted Shares held by
that participant shall thereafter vest subject to any restrictions applicable to
the Shares.

 

(ix)       Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or an Affiliate terminates by reason of Disability, any Restricted Shares held
by that participant shall thereafter vest subject to any restrictions applicable
to the Shares.

 

(x)        Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or any Affiliate terminates for any reason other than death or Disability, the
Restricted Shares held by that participant that are unvested or subject to
restriction at the time of termination shall thereupon be forfeited.

 

(c)        Minimum Value.  The Committee may provide, in its sole discretion,
for a tandem performance-based or other award designed to guarantee a minimum
value, payable in cash or Shares, to the recipient of an Award of Restricted
Shares, subject to the terms and conditions as may be specified by the
Committee.

 

SECTION 8.   Deferred Shares.

 

The Committee may grant awards of Deferred Shares under the Plan.  The Committee
shall determine the recipients of, and the terms and conditions governing, any
Awards of Deferred Shares granted under the Plan including the length of any
deferral period.

 

SECTION 9.   Share Purchase Rights.

 

The Committee may grant awards of Share Purchase Rights under the Plan.  The
Committee shall determine the recipients of, and the terms and conditions
governing Awards of Share Purchase Rights granted under the Plan.

 

SECTION 10.Other Share-Based Awards; Interest Equivalents.

 

(a)        Other Share-Based Awards.  The Committee also may grant other awards
that are valued, in whole or in part, by reference to, or are otherwise based
on, Shares including performance shares, convertible preferred shares,
convertible debentures, exchangeable securities and Dividend Equivalent Rights
(as defined below).  The Committee also will have the right, in its sole
discretion, to settle any of these other awards in Shares, Restricted Shares or
cash.

 

A dividend equivalent right (“Dividend Equivalent Right”) is an Award entitling
the recipient to receive credits based on cash distributions that would have
been paid on the Shares specified in the Dividend Equivalent Right (or other
award to which it relates) if the Shares had been issued to and held by the
recipient. A Dividend Equivalent Right may be granted under the Plan to any
participant as a component of another Award or as a freestanding award. 
Dividend Equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional Shares, which
may thereafter accrue additional Dividend Equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment. Dividend Equivalent
Rights may be settled in cash or Shares or a combination thereof, in a single
installment or installments, in each case as determined in the sole discretion
of the Committee. A Dividend Equivalent Right granted as a component of another
Award may provide that the Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, the other
Award, and the Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as the other Award. A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from the other Award.

 

(b)        Interest Equivalents. Any Award under this Plan that is settled in
whole or in part in cash on a deferred basis may provide for the credit of
interest equivalents with respect to the cash payment. Interest equivalents may
be compounded and shall be paid on the terms and conditions as may be specified
by the Committee in connection with the grant of the other Award.

 

(c)        Termination of Employment. Except as may otherwise be provided by the
Committee either in an agreement entered into in connection with the Award or in
writing after the Award is granted, a participant’s rights in all Dividend
Equivalent Rights or interest equivalents (other than any accrued but unpaid
Dividend Equivalent Rights or interest equivalents) shall automatically
terminate upon the date that a participant’s employment with the Company or an
Affiliate terminates for any reason other than death or Disability. Any accrued
but unpaid Dividend Equivalent Rights or interest equivalents shall be paid by
the Company within three months after the termination of the participant’s
employment with the Company or an Affiliate.

 

SECTION 11  Form and Timing of Payment Under Awards; Deferrals.

 

Subject to the terms of the Plan and any applicable agreement entered into in
connection with an Award (as may be amended pursuant to Section 13 hereof),
payments to be made by the Company or an Affiliate upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including cash, Shares, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis.  Subject to the terms of the Plan and any applicable
agreement entered into in connection with an Award, the settlement of any Award
may be accelerated and cash paid in lieu of Shares.  Installment or deferred
payments may be required by the Committee or permitted at the election of the
participant on terms and conditions approved by the Committee.  Payments may
include, without limitation, provisions for the payment or crediting of a
reasonable interest rate on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Shares.

 

SECTION 12.Change in Control Provision.

 

(a)        Impact of Event.  In the event of a “Change in Control”:

 

(i)         any Stock Options awarded under the Plan not previously exercisable
and vested shall immediately become fully exercisable and vested;

 

(ii)        any Share Appreciation Rights shall become immediately exercisable;

 

(ii)        the restrictions applicable to any Restricted Share Awards, Deferred
Shares, Share Purchase Rights and Other Share-Based Awards shall lapse and the
Shares and Awards shall be deemed fully vested; and

 

(iv)       the value of all outstanding Awards, in each case to the extent
vested, shall, unless otherwise determined by the Committee in its sole
discretion at or after grant but prior to any Change in Control, be cashed out
on the basis of the Change in Control Price as of the date the Change in Control
is determined to have occurred.

 

Notwithstanding the provisions of Sections 12(a)(1) through 12(a)(3) hereof, the
acceleration of any Award or the lapse of restrictions with respect to Awards
granted to any Section 16 Participant that has been held by the participant for
less than six months and one day as of the date that the Change in Control is
determined to have occurred must be approved by the Committee or the Board.

 

(b)        Definition of Change in Control.  For purposes of this Section 12, a
“Change in Control” shall mean:  (i) following the occurrence of a Triggering
Event, a change in more than 50% of the “independent” members of the Board
(determined as of the date sixty (60) calendar days prior to the date of the
Triggering Event) at any time during the twelve month period immediately
following the Triggering Event and (ii) following the occurrence of a Triggering
Event, more than 50% of the non-independent members of the Board (determined as
of the date sixty (60) calendar days prior to the date of the Triggering Event)
fail to constitute a majority of the non-independent members of the Board;
provided, however, that any individual becoming a member of the Board who is an
employee of any of The Inland Real Estate Group of Companies at the time of his
or her election or appointment to the Board shall be treated as if he or she
were a member of the Board as of the date sixty (60) calendar days prior to the
date of the Triggering Event.  For purposes of the foregoing clause (i), a
person shall be considered “independent” if he or she is deemed to be
independent in accordance with criteria established by the New York Stock
Exchange corporate governance rules and listing standards, and any other laws,
rules and regulations regarding independence in effect from time to time, as the
same may be applicable to the Company.

 

(c)        Change in Control Price.  For purposes of this Section 12, “Change in
Control Price” means the highest price per Share paid in any transaction
reported on the national securities exchange on which the Shares are then
traded, or paid or offered in any bona fide transaction related to the Change in
Control of the Company, at any time during the 60 day period immediately
preceding the occurrence of the Change in Control as determined by the Committee
in its sole discretion.

 

SECTION 13.             Amendments and Termination.

 

The Board may at any time amend, alter or discontinue the Plan; provided that
amending, altering or discontinuing the Plan shall not (i) impair the rights of
a participant under an Award previously granted without the participant’s
consent or (ii) require stockholder approval under any applicable law or
regulation (including any applicable regulation of any national securities
exchange on which the Shares are then traded), unless stockholder approval is
received. The Company shall seek stockholder approval of any amendments to the
Plan required pursuant to Section 162(m) of the Code (or any successor section
thereto) or that would materially increase the benefits accruing to participants
under the Plan or the number of Shares subject to the Plan so long as approval
is required by law or regulation (including any applicable regulation of any
national securities exchange on which the Shares are then traded).

 

The Committee may at any time, in its sole discretion, amend the terms of any
Award; provided that no amendment to an Award may: (i) impair the rights of a
participant under an Award theretofore granted without the participant’s
consent; (ii) make the applicable exemptions provided by Rule 16b-3 under the
Exchange Act unavailable to any Section 16 Participant holding the Award without
the participant’s consent; or (iii) be deemed to be a “repricing” as defined
under Item 402(i)(1) of Regulation S-K.

 

Subject to the foregoing provisions of this Section 13, the Board shall have all
necessary authority to amend the Plan, clarify any provision or to take into
account changes in applicable securities and tax laws and accounting rules, as
well as other developments.

 

SECTION 14.             Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment not yet made to a participant by the
Company, nothing contained herein shall give that participant any rights that
are greater than those of a general unsecured creditor of the Company.

 

SECTION 15.             General Provisions.

 

(a)        The Committee may require each participant acquiring Shares pursuant
to an Award under the Plan to represent to and agree with the Company in writing
that the participant is acquiring the Shares without a view to distribution
thereof. The certificates for any Shares may include any legends that the
Committee deems necessary, appropriate or advisable to reflect any restrictions
on transfer.  All Shares or other securities delivered under the Plan shall be
subject to stop transfer orders and other restrictions as the Committee may deem
necessary, appropriate or advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any national securities
exchange upon which the Shares are then traded, and any applicable federal or
state securities laws, and the Committee may cause a legend or legends to be put
on any certificate for any Shares to make appropriate reference to those
restrictions.

 

(b)        Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements with respect to its officers,
employees or directors.

 

(c)        Neither the adoption of the Plan, nor its operation, nor any document
or agreement describing, implementing or referring to the Plan, or any part
thereof, shall confer upon any participant under the Plan any right to continue
in the employ, or as a director, of the Company or an Affiliate, or shall in any
way affect the right and power of the Company or an Affiliate to terminate the
employment, or service as a director, of any participant under the Plan at any
time with or without assigning a reason therefor, to the same extent as the
Company or Affiliate might have done if the Plan had not been adopted.

 

(d)        For purposes of this Plan, a transfer of a participant between the
Company and any Affiliate shall not be deemed a termination of employment.

 

(e)        No later than the date as of which an amount first becomes includable
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to that amount. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Shares, including unrestricted Shares previously owned by the participant
or Shares that are part of the Award that gives rise to the withholding
requirement. Notwithstanding the foregoing, any right by a Section 16
Participant to elect to settle any tax withholding obligation with Shares that
are part of an Award must be set forth in an agreement evidencing that Award or
be approved by the Committee in its sole discretion. The obligations of the
Company under the Plan shall be conditional on those payments or arrangements
and the Company and its Affiliates shall, to the extent permitted by law, have
the right to deduct any taxes from any payment of any kind otherwise payable to
the participant.

 

(f)         The actual or deemed reinvestment of dividends or Dividend
Equivalents in additional Restricted Shares (or in Deferred Shares or other
types of Awards) at the time of any dividend payment shall be permissible only
if sufficient Shares are available under Section 3 hereof for reinvestment
(after giving effect to the exercise of all Stock Options then outstanding).

 

(g)        The Plan, all Awards made and actions taken hereunder and thereunder
and any agreements relating hereto or thereto shall be governed by and construed
in accordance with the internal laws of the State of Maryland, without giving
effect to its conflicts of law principles.

(h)        All agreements entered into with participants pursuant to the Plan
shall be subject to the terms and conditions of the Plan.

 

(i)         The provisions of Awards need not be the same with respect to each
participant.

 

SECTION 16.             Shareholder Approval; Effective Date of Plan.

 

The Plan was adopted by the Board on February 28, 2005 and is subject to
approval by the holders of the Company’s outstanding Shares. If the Plan is not
so approved within twelve (12) months after the date the Plan was adopted by the
Board, the Plan and any Awards granted hereunder in the interim shall be null
and void ab initio. However, if the Plan is so approved, no further stockholder
approval shall be required with respect to the granting of Awards pursuant to
the Plan or any other actions taken by the Board or the Committee hereunder or
thereunder.

 

SECTION 17.             Term of Plan.

No Award shall be granted pursuant to the Plan on or after June 23, 2015, but
Awards granted prior to that date may extend beyond that date.

 

 

 